Case 17-40209-JMM         Doc 143     Filed 08/19/20 Entered 08/19/20 14:42:36              Desc Main
                                     Document     Page 1 of 5



 Thomas D. Smith, Esquire (ISB No. 8206)
 SPINNER, WOOD & SMITH
 1335 East Center - P.O. Box 6009
 Pocatello, Idaho 83205-6009
 Telephone: (208) 232-4471
 FAX: (208) 232-1808
 Email: tsmith8206@cableone.net

 Attorneys for R. Sam Hopkins, Trustee

                            UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

 In the Matter of:                                   )   Case No. 17-40209-JMM
                                                     )
 GARY RAYE PAULSON,                                  )   Chapter 7
                                                     )
                Debtor.                              )
                                                     )

                       MOTION TO TURNOVER ESTATE PROPERTY

                      OPPORTUNITY TO OBJECT AND FOR A HEARING

 No Objection. The Court may consider this request for an order without further notice or hearing
 unless a party in interest files an objection within fourteen (14) days of the date of this notice.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further notice or
 hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
 objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
 a hearing on the objection and file a separate notice of hearing.


        COMES NOW R. Sam Hopkins, Trustee, by and through his attorneys, pursuant to 11

 U.S.C. § 542(a) and (e), and moves the Court for an order requiring the Debtor to turnover estate

 property. This motion is based on the following grounds:



 MOTION TO TURNOVER ESTATE PROPERTY - 1
Case 17-40209-JMM            Doc 143    Filed 08/19/20 Entered 08/19/20 14:42:36       Desc Main
                                       Document     Page 2 of 5



        1.      The Debtor’s schedules indicate he owned a residence at 170 West 7000 South in

 Victor, Idaho when he filed his bankruptcy petition. (Document No. 1, p. 10.) The Debtor

 claimed a $100,000 exemption in this residence. (Document No. 1, p. 19.)

        2.      On or about March 23, 2018, the Debtor executed a warranty deed that conveyed

 the residence to Leah Corrigan and Benjamin Stortledge. On or about March 26, 2018, the

 Debtor received $49,648.01 from the net proceeds of the sale. A copy of the settlement statement

 is attached as Exhibit A.

        3.      The Debtor’s residence was never abandoned from his bankruptcy estate.

        4.      Pursuant to Idaho Code § 55-1008, a debtor must reinvest proceeds from the sale

 of a homestead in another exempt homestead within one year or the exemption will lapse. In re

 Marriott, 427 B.R. 887, 893 (Bankr. D. Idaho 2010).

        5.      Pursuant to 11 U.S.C. § 521(a)(4), the Debtor has a duty to surrender to the

 Trustee estate property and all recorded information regarding estate property including books,

 documents, records, and papers. Similarly, pursuant to 11 U.S.C. § 542(a) and (e), the Court may

 order the Debtor to surrender to the Trustee estate property and recorded information regarding

 estate property including books, documents, records, and papers.

        WHEREFORE, the Trustee requests that the Court enter an order requiring the Debtor to

 surrender the $49,648.01 to Trustee, or documentation that the Debtor reinvested the $49,648.01

 in another homestead within one year after acquiring the funds.

        DATED August 19, 2020
                                               SPINNER, WOOD & SMITH


                                               By /s/
                                                 Thomas D. Smith



 MOTION TO TURNOVER ESTATE PROPERTY - 2
Case 17-40209-JMM       Doc 143    Filed 08/19/20 Entered 08/19/20 14:42:36      Desc Main
                                  Document     Page 3 of 5



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on August 19, 2020, I served a true and correct copy of the
 foregoing document as follows:

        U.S. Trustee                                      [ ]   U.S. Mail, postage prepaid
                                                          [ ]   Hand Delivery
        ustp.region18.bs.ecf@usdoj.gov                    [x]   ECF Notice
                                                          [ ]   Facsimile

        Ryan E. Farnsworth                                [ ]   U.S. Mail, postage prepaid
                                                          [ ]   Hand Delivery
        ryan@averylaw.net                                 [x]   ECF Notice
                                                          [ ]   Facsimile

        Gary Raye Paulson                                 [x]   U.S. Mail, postage prepaid
        170 West 7000 South                               [ ]   Hand Delivery
        Victor, Idaho 83455                               [ ]   ECF Notice
                                                          [ ]   Facsimile


                                                By: /s/
                                                    Thomas D. Smith




 MOTION TO TURNOVER ESTATE PROPERTY - 3
Case 17-40209-JMM   Doc 143    Filed 08/19/20 Entered 08/19/20 14:42:36   Desc Main
                              Document     Page 4 of 5




                                                                   Exhibit A
Case 17-40209-JMM   Doc 143    Filed 08/19/20 Entered 08/19/20 14:42:36   Desc Main
                              Document     Page 5 of 5
